DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 07/20/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden for examiner to examine both Species I and II.  This is not found persuasive because species II comprises independent and distinguished limitations of applying a plurality of additional voltage pulses to the memory cell upon determining the memory cell does not snap back in response to the applied voltage pulse, wherein each of the plurality of additional voltage pulses has a same polarity as the voltage pulse, which is opposite to Species I, which requires the memory cell to snap back.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-5, 7, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (US Pat. 8,031,516).
Regarding claim 1, Fig. 2 to Fig. 5 of Tang discloses an apparatus, comprising: 
a memory having a plurality of memory cells [Fig. 1 shows 1 cell 20, but it is inherent to have more cells in a memory device]; and 
circuitry [Write controller 12, Fig. 1] configured to program a memory cell of the plurality of memory cells to one of three possible data states [as shows in Fig. 5, there are three states (Set, Reset, and Dynamic On State)] by: 
applying a voltage pulse [Fig. 2 and Fig. 3 during period A] to the memory cell; 
determining whether the memory cell snaps back [col. 3, lines 10 to 20] in response to the applied voltage pulse [voltage pulses applied during period A]; and 
applying an additional voltage pulse [Fig. 2 and Fig. 3 during period B and C] to the memory cell based on the determination of whether the memory cell snaps back [even the memory cell snap back at period A, additional pulses voltages applied during period B and C].
Regarding claim 2, Fig. 4 of Tang discloses wherein the circuitry is configured to turn off a current to the memory cell after determining the memory cell snaps back [Current Icell is off after period A].
Regarding claim 3, Fig. 1 of Tang discloses wherein the circuitry comprises sense circuitry having a sense amplifier [24] configured to sense a snap back of the memory cell in response to the applied voltage pulse.
Regarding claim 4, Fig. 1 of Tang discloses wherein each of the plurality of memory cells is a self-selecting memory cell in which a single material serves as a select element and a storage element [20 is a single element memory cell].
Regarding claim 5, Fig. 1 of Tang discloses wherein the single material is a chalcogenide material [col. 2, lines 5 to 10].
Regarding claim 7, Fig. 2 to Fig. 5 of Tang discloses a method of operating memory, comprising: 
programming a memory cell to one of three possible data states  [as shows in Fig. 5, there are three states (Set, Reset, and Dynamic On State)] by: 
applying a voltage pulse [Fig. 2 and Fig. 3 during period A] to the memory cell; 
determining whether the memory cell snaps back [col. 3, lines 10 to 20] in response to the applied voltage pulse [voltage pulses applied during period A]; 
determining a current data state of the memory cell based on the determination of whether the memory cell snaps back [determine Icell current during period A of Fig. 4]; and 
applying an additional voltage pulse [Fig. 2 and Fig. 3 during period B and C] to the memory cell based on the determination of the current data state of the memory cell [even the memory cell snap back at period A, additional pulses voltages applied during period B and C].
Regarding claim 10, Fig. 6 of Tang discloses wherein applying the additional voltage pulse to the memory cell comprises determining whether to apply the additional voltage pulse to the memory cell based on the determination of the current data state of 
Regarding claim 11, Fig. 2 to Fig. 5 of Tang discloses wherein determining whether the memory cell snaps back in response to the applied voltage pulse comprises sensing a voltage change associated with the cell in response to the applied voltage pulse [col. 3 line 10 to 30].
Regarding claim 12, Fig. 5 of Tang discloses wherein a snap back of the memory cell comprises an impedance state [when memory cell is snap back or threshold, memory cell is conductive and thus has lower impedance] of the memory cell changing from a first impedance state [high impedance] to a second impedance state [low impedance].
Regarding claim 13, Fig. 1 of Tang discloses wherein the method further includes latching a data value [by sense amplifier 24] indicative of the determined current data state of the memory cell.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 8-9, 14, 16-18, 20, 26, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US Pat. 8,031,516) in view of Fantini et al. (US Pub. 2016/0133319).
Regarding claims 8-9, 14, 16-18, 20, 26, 28, and 30 Fig. 2 to Fig. 4 of Tang discloses an apparatus, comprising: 
a memory having a plurality of memory cells [Fig. 1 shows 1 cell 20, but it is inherent to have more cells in a memory device]; and 
circuitry [12, Fig. 1] configured to program a memory cell of the plurality of memory cells to one of three possible data states [[as shows in Fig. 5, there are three states (Set, Reset, and Dynamic On State)] by: 
applying a first voltage pulse [Fig. 2 and Fig. 3 during period A] having a first polarity [positive] to the memory cell; 
determining whether the memory cell snaps back in response to the applied first voltage pulse [voltage pulses applied during period A]; and 
applying a first additional voltage pulse [Fig. 2 and Fig. 3 during period B and C] to the memory cell upon determining the memory cell snaps back in response to the applied first voltage pulse [even the memory cell snap back at period A, additional pulses voltages applied during period B and C].
Tang disclosed all claimed invention, but does not specifically disclose wherein the first additional pulse has a second polarity that is opposite the first polarity. However, Fig. 3B of Fantini discloses a programing operation of a memory cell that applying a single additional pulse [94] after applying the first pulse [positive pulse, 74], wherein the additional pulse has opposite polarity [negative].
.

Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US Pat. 8,031,516) in view of Fantini et al. (US Pub. 2016/0133319) and further in view of Castro (US Pat. 10,395,738).
Regarding claims 19 and 29, Tang in view of Fantini discloses all claimed invention, but does not specifically disclose wherein the one of the three possible data states is associated with a symmetric threshold voltage distribution whose magnitude is substantially equal for a positive polarity and a negative polarity. However, Fig. 2A of Castro disclose a phase change memory device wherein the one of the three possible data states [State 1, State 0, and State D] is associated with a symmetric threshold voltage distribution whose magnitude is substantially equal for a positive polarity and a negative polarity [voltage distributions for each state is substantially equal].
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Castro’s symmetric threshold voltage distribution to Tang’s memory device for a purpose of improving stability of threshold voltage of the memory cell.

Allowable Subject Matter
Claims 6, 15, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6, 15, and 27 the prior art does not teach or suggest either alone or in combination wherein the three possible data states include: a first data state associated with a first threshold voltage distribution whose magnitude is greater for a first polarity than a second polarity; a second data state associated with a second threshold voltage distribution whose magnitude is greater for the second polarity than the first polarity; and  Micron 2019-0814.00/US22 BCH Docket No. 1003.0810001a third data state associated with a third threshold voltage distribution whose magnitude is equal for the first polarity and the second polarity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825